DETAILED ACTION
This is the final Office action on the merits. Claims 1-5, 9, 10, 16-18, and 21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 03/03/2022 are sufficient to overcome the objections to the specification.
The amendments are sufficient to overcome the rejections of claims 1, 2, 4, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Eichenholz et al. (US 20180284286 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 3 under 35 U.S.C. 103 as being obvious over Eichenholz et al. (US 20180284286 A1), in further view of Miyazaki et al. (US 20070076186 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 5 under 35 U.S.C. 103 as being obvious over Eichenholz et al. (US 20180284286 A1), in further view of Wee (US 20120242972 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 9, 16, 17, and 21 under 35 U.S.C. 103 as being obvious over Eichenholz et al. (US 20180284286 A1), in further view of Henderson et al. (US 20200158838 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 18 under 35 U.S.C. 103 as being obvious over Eichenholz et al. (US 20180284286 A1), in further view of Henderson et al. (US 20200158838 A1) and Wee (US 20120242972 A1). However, a new ground of rejection is introduced by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (US 20160003946 A1), modified in view of Eichenholz et al. (US 20180284286 A1).

Regarding claim 1 Gilliland et al. teaches a system comprising:
	a first photodetector having a first field of view (FIG. 1, short range radiation pattern 6, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include a photodetector per paragraph [0030], being installed in a front auxiliary lamp, emitting the stated irradiation pattern, thus giving it the defined field of view.);
	a second photodetector having a second field of view overlapping the first field of view (FIG. 1, illumination pattern 4, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include a photodetector per paragraph [0030], being installed behind the vehicle windshield, emitting the stated irradiation pattern, thus giving it the defined field of view. This overlaps with the first field of view.);
	a third photodetector having a third field of view overlapping the second field of view but not the first field of view (FIG. 1, short range radiation pattern 12, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include a photodetector per paragraph [0030], being installed in a front auxiliary lamp, emitting the stated irradiation pattern, thus giving it the defined field of view. This FOV overlaps with the second FOV, but not the first FOV.);
	wherein the first field of view and the third field of view are each shorter than the second field of view (FIG. 1, illumination pattern 4 and short range radiation patterns 6 and 12, The two side fields of view are shorter than the central field of view.);
	a first light source aimed at the first field of view (FIG. 1, short range radiation pattern 6, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include an illuminating laser module per paragraph [0030], which generates said illumination pattern, corresponding to the first field of view.);
	a second light source aimed at the second field of view (FIG. 1, illumination pattern 4, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include an illuminating laser module per paragraph [0030], which generates said illumination pattern, corresponding to the second field of view.);
	a third light source aimed at the third field of view (FIG. 1, short range radiation pattern 12, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include an illuminating laser module per paragraph [0030], which generates said illumination pattern, corresponding to the third field of view.); and
	a first bandpass filter covering the first photodetector, a second bandpass filter covering the second photodetector, and a third bandpass filter covering the third photodetector (FIGS. 7 and 8, bands, 88, 90, and 92 and receive filter 114, Paragraphs [0039] and [0042]. Each sensor, and thus each photodetector, may have its own wavelength filter, which may be a bandpass filter specifically, to restrict light to the wavelength of its associated emitter.).

Gilliland et al. fails to teach, but Eichenholz et al. does teach the first bandpass filter and third bandpass filter designed to transmit light in a first bandwidth and the second bandpass filter designed to transmit light in a second bandwidth different than the first bandwidth (FIGS. 12, 13, and 14 sensor heads 602A and 602B, Paragraph [0033], [0142], and [0145]. This teaches the use of bandpass filters of different frequencies for different receiver with overlapping FOVs, to reduce crosstalk between them. This can be used to inform using a bandpass filter of a different wavelength for the second photodetector, as it overlaps both the other FOVs. However, it also teaches that having non-overlapping FOVs can also reduce cross talk and that receivers can be accepting of the same wavelengths. Thus, it would be obvious to keep the bandwidths of the first and third bandpass filters the same, as their FOVs don’t overlap.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the multiple ladar sensors system taught by Gilliland et al., with the bandpass filter and wavelength matching techniques taught by Eichenholz et al. The reasoning for this is that by using bandpass filters with different wavelengths, it can reduce potential cross talk between overlapping fields of view. However, per Eichenholz et al. Paragraph [0145], having non-overlapping fields already reduces the cross talk, and thus it would be unnecessary to use differing wavelengths for non-overlapping beams. Predictably, this will make it easier to order both emitting and receiving bandpass filters, as fewer types of each will be required. This can also allow for a greater stock of replacement parts to be maintained, as more filters would be compatible with a greater number of ladar sensor units.

Regarding claim 2 Gilliland et al., modified in view of Eichenholz et al., teaches the system of claim 1, wherein the first light source is designed to emit light having a first wavelength in the first bandwidth (Gilliland et al., FIG. 8, transmit filter 108 and receive filter 114, Paragraphs [0029], [0041], and [0042]. Assigns different wavelengths to different ladar sensors, that use filters to transmit in their own assigned wavelength.) and the second light source is designed to emit light having a second wavelength in the second bandwidth (Gilliland et al., FIG. 8, transmit filter 108 and receive filter 114, Paragraphs [0029], [0041], and [0042]. Assigns different wavelengths to different ladar sensors, that use filters to transmit in their own assigned wavelength.).

Regarding claim 4 Gilliland et al., modified in view of Eichenholz et al., teaches the system of claim 1, wherein the first and second light sources are designed to emit pulsed laser light (Gilliland et al., FIG. 8, pulsed laser transmitter 106, Paragraph [0030]. Teaches the ladar sensors each using pulsed emitters.).

Regarding claim 5 Gilliland et al., modified in view of Eichenholz et al., teaches the system of claim 1, wherein the first field of view is wider than second field of view (Gilliland et al., FIG. 1, illumination pattern 4 and short range radiation pattern 6, Paragraph [0032]. The first designated FOV is clearly wider than the second.).

Regarding claim 10 Gilliland et al., modified in view of Eichenholz et al., teaches the system of claim 1, further comprising a casing supporting the photodetectors, the light sources, and the bandpass filters (Eichenholz et al., FIG. 13, enclosure 600, Paragraph [0140]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the multiple ladar sensors system taught by Gilliland et al., previously modified with the bandpass filter and wavelength matching techniques taught by Eichenholz et al., with the common housing for the sensors also taught by Eichenholz et al. The reasoning for this is that keeping all of the ladar sensors in a single shared housing, it will reduce how spread apart the systems are, and thus predictably reduce the amount of wiring necessary for these multiple sensors to communicate with a single central processor. This will predictably can simplify manufacturing and reduce costs.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (US 20160003946 A1), modified in view of Eichenholz et al. (US 20180284286 A1) and Miyazaki et al. (US 20070076186 A1).

Regarding claim 3 Gilliland et al., modified in view of Eichenholz et al., teaches the system of claim 2.

This combination fails to teach, but Miyazaki et al. does teach wherein the difference between the center wavelength of a wavelength curve of the second bandpass filter and the center wavelength of a wavelength curve of the first bandpass filter plus the full-width half-maximum of the wavelength curve of the light emitted from the first light source is greater than the full-width half-maximum of the wavelength curve of the first bandpass filter (FIG. 14, Paragraph [0049]. Central wavelength difference between each bandpass filter is 50nm. At most any of their individual FWHM values would be 40nm. Regardless of what the FWHM of the light source is, the condition is met.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the multiple ladar sensors system taught by Gilliland et al., previously modified with the bandpass filter and wavelength matching techniques taught by Eichenholz et al., with the bandpass filter specifications taught by Miyazaki et al. The reasoning for this is that by maintaining this difference in center wavelength between different bandpass filters, it will help to ensure minimal cross talk between them. This will predictably lead to more accurate measurement results.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (US 20160003946 A1), modified in view of Eichenholz et al. (US 20180284286 A1) and Henderson et al. (US 20200158838 A1).

Regarding claim 9 Gilliland et al., modified in view of Eichenholz et al., teaches the system of claim 1.

This combination fails to teach, but Henderson et al. does teach further comprising a controller programmed to emit light simultaneously from the first light source and the second light source (FIG. 1A, emitter array 115 and driver electronics 116, Paragraph [0056] and [0057]. Figure shows the lights being released simultaneously, and the following paragraphs back up that it is capable of doing so.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the multiple ladar sensors system taught by Gilliland et al., previously modified with the bandpass filter and wavelength matching techniques taught by Eichenholz et al., with the laser emission timing taught by Henderson et al. The reasoning for this is that, as there are already bandpass filters in place to reduce the chances of cross-talk between emitter and detector pairs, there should be no issue with emitting pulses from the light sources simultaneously. Doing so will predictably reduce total scanning time, by having each FOV measured simultaneously, rather than one after the other.

Claims 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland et al. (US 20160003946 A1), modified in view of Henderson et al. (US 20200158838 A1).

Regarding claim 16 Gilliland et al. teaches a system comprising:
	a first photodetector having a first field of view (FIG. 1, short range radiation pattern 6, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include a photodetector per paragraph [0030], being installed in a front auxiliary lamp, emitting the stated irradiation pattern, thus giving it the defined field of view.);
	a second photodetector having a second field of view overlapping the first field of view (FIG. 1, illumination pattern 4, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include a photodetector per paragraph [0030], being installed behind the vehicle windshield, emitting the stated irradiation pattern, thus giving it the defined field of view. This overlaps with the first field of view.);
	a third photodetector having a third field of view overlapping the second field of view but not the first field of view (FIG. 1, short range radiation pattern 12, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include a photodetector per paragraph [0030], being installed in a front auxiliary lamp, emitting the stated irradiation pattern, thus giving it the defined field of view. This FOV overlaps with the second FOV, but not the first FOV.);
	wherein the first field of view and the third field are view are each shorter than the second field of view (FIG. 1, illumination pattern 4 and short range radiation patterns 6 and 12, The two side fields of view are shorter than the central field of view.);
	a first light source aimed at the first field of view (FIG. 1, short range radiation pattern 6, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include an illuminating laser module per paragraph [0030], which generates said illumination pattern, corresponding to the first field of view.);
	a second light source aimed at the second field of view (FIG. 1, illumination pattern 4, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include an illuminating laser module per paragraph [0030], which generates said illumination pattern, corresponding to the second field of view.);
	a third light source aimed at the third field of view (FIG. 1, short range radiation pattern 12, Paragraphs [0030] [0032], and [0033]. Teaches a ladar sensor, which would include an illuminating laser module per paragraph [0030], which generates said illumination pattern, corresponding to the third field of view.).

Gilliland et al. fails to teach, but Henderson et al. does teach a controller programmed to: 
substantially simultaneously emit a pulse of light from the first light source, the second light source, and the third light source (FIG. 1A, emitter array 115 and driver electronics 116, Paragraphs [0056] and [0057]. Figure shows the lights being released simultaneously, and the following paragraphs back up that it is capable of doing so.);
during a first time period, activate the first photodetector and the third photodetector and deactivate the second photodetector (FIG. 2B, strobe#0, Paragraph [0079]. Teaches the activation of a subset of detectors associated with a particular distance sub-range. Both the first and third ladar sensors taught by Gilliland et al. have the same FOV range, and thus would be measuring the same distance subrange and thus could be activated simultaneously.); and
during a second time period, activate the second photodetector and deactivate the first photodetector and the third photodetector (FIG. 2B, strobe#1, Paragraph [0079] Teaches activating a second subset of detectors during a second strobe window, associated with a second distance sub-range. As the second ladar sensor taught by Gilliland et al. has a longer FOV range then the other sensors, it’s distance sub-range can be expected to be longer, and thus it would be activated at this later time.), the second time period initiating after the first time period (FIG. 2B, strobe#0 and strobe#1, Paragraph [0079]. The second strobe window initiates after the first.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the multiple ladar sensors system taught by Gilliland et al., with the strobe activation of detector subsets taught by Henderson et al. The reasoning for this is that detectors that don’t overlap their FOVs have a very low chance of cross talk occurring between them, meaning that they can be simultaneously activated without it being a major concern. However, if there is overlap between FOVs, as is the case for the second ladar sensor with the first and third sensors, then there is a risk of cross talk. Staggering the activation of detectors to ensure they only receive an expected signal is a common technique within the art, as taught by Henderson et al., and predictably leads to lower cross talk between detectors.

Regarding claim 17 Gilliland et al., modified in view of Henderson et al., teaches the system of claim 16, wherein the first time period initiates simultaneously with emission of light from the first, second, and third light sources (Henderson et al., FIG. 2A and B, laser#0 and X-1 and strobe#0. Paragraph [0075] and [0079], I both examples the first strobe activating a subset of the detectors occurs simultaneously with the emission of all laser lights.).

Regarding claim 18 Gilliland et al., modified in view of Henderson et al., teaches the system of claim 16, wherein the first field of view is wider than second field of view (Gilliland et al., FIG. 1, illumination pattern 4 and short range radiation pattern 6, Paragraph [0032]. The first designated FOV is clearly wider than the second.).

Regarding claim 21 Gilliland et al., modified in view of Henderson et al., teaches the system of claim 16, wherein the first time period and the second time period overlap (Henderson et al., FIG. 8 strobe#0 strobe#1, Paragraph [0087] Teaches overlapping strobe windows for different detector subsets.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the multiple ladar sensors system taught by Gilliland et al., previously modified with the strobe activation of detector subsets taught by Henderson et al., with the overlapping strobes also taught by Henderson et al. The reasoning for this is that while different detectors may have different FOVs, the intended range they are designed to measure may overlap. Thus, by having the strobe activation windows for different detector subsets to overlap, it predictably allows measurements to be made within the same range, but different FOVs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 20150146189 A1): Teaches an arrangement of photodetectors and emitters that matches the arrangement described in the independent claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645